Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Interpretation
1a. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Non-Statutory Double Patenting Rejections
1b. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-19 are rejected based on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Knowles (US 10,757,651 B2, hereinafter Knowles ‘651).

Regarding Claims 1-19, the claims are not patentably distinct with Knowles ‘651. See the following comparison table. 
Table 1 Non-Statutory Double Patenting
Instant Application 16/930,147
Parent Patent 9,351,252
1, A method to wirelessly transmit data, the method comprising: 

generating at a first Wi-Fi station data to be transmitted to another Wi-Fi station, the data comprising at least one of status data and wake-up data;  

inserting at the first Wi-Fi station the generated data in a vendor-specific information element of a Wi-Fi probe request frame;  and 

wirelessly transmitting at the first Wi-Fi station the Wi-Fi probe request frame;  

wherein at least one of the first Wi-Fi station and the other Wi-Fi station is operating in a low-power mode in which at least one module in the Wi-Fi station is suspended to conserve power. 

    1, A method to wirelessly transmit data, the method comprising: 

generating at a first Wi-Fi station data to be transmitted to another Wi-Fi station, the data comprising at least one of status data and wake-up data;  

inserting at the first Wi-Fi station the generated data in a vendor-specific information element of a probe request frame;  and 

wirelessly transmitting at the first Wi-Fi station the probe request frame;  

wherein the first Wi-Fi station and the other Wi-Fi station are configured to wirelessly communicate via a Wi-Fi network established by an access point, and 

the probe request frame is transmitted by the first Wi-Fi station when the first Wi-Fi station does not have a valid IP address, or the probe request frame is received by the other Wi-Fi station when the other Wi-Fi station does not have a valid IP address. 
 
    2, The method according to claim 1, wherein the wake-up data is arranged to cause the other Wi-Fi station to wake-up from a low-power mode. 





    2, The method according to claim 1, wherein the wake-up data is arranged to cause the other Wi-Fi station to wake-up from a low-power mode. 

3, The method according to claim 1, further comprising: determining at the first Wi-Fi station whether one or more predetermined conditions are met;  and 

wherein the first Wi-Fi station generates the data to be transmitted if at least one predetermined condition is met. 

3, The method according to claim 1, further comprising: determining at the first Wi-Fi station whether one or more predetermined conditions are met;  and 

wherein the first Wi-Fi station generates the data to be transmitted if at least one predetermined condition is met. 

4, The method according to claim 1, wherein the Wi-Fi probe request frame is a broadcast probe request frame.
4, The method according to claim 1, wherein the probe request frame is a broadcast probe request frame. 

5, The method according to claim 1, wherein the Wi-Fi probe request frame comprises the wake-up data and the status data. 

    5, The method according to claim 1, wherein the probe request frame comprises the wake-up data and the status data. 

Claims 6-13 are rejected based on the same rationales of Claims 1-5.

Claims 14-19 are rejected based on the same rationales of Claims 1-5.





Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

2a. Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 20160219515 A1) in view of Pandey (US 20130064175 A1).

2b. Summary of the Cited Prior Art
Seok discloses communicating probe request in a power save WLAN networks (Fig 1-8).
Pandey discloses a method for access point assisted directed client discovery (Fig 1-9).

2c. Claim Analysis
Regarding Claim 1, Seok discloses:
A method to wirelessly transmit data, the method comprising
[(Seok discloses a method to wirelessly transmit data, see:
[Abstract] Provided is a communication method by a station (STA) that operates in a power safe mode in a wireless LAN system.  The method comprises: transmitting a probe request frame to an access point (AP), wherein the probe request frame includes system information identification information for identifying system information acquired by the STA; and receiving a probe response frame as a response to the probe request frame from the AP.  The probe response frame includes a time stamp value related to the point of time of transmitting the probe response frame, and if it is determined, based 
Fig 1-7)]:
generating at a first Wi-Fi station data to be transmitted to another Wi-Fi station, the data comprising at least one of status data and wake-up data
[(Seok discloses generating and setting up probe request frame, see:
[Abstract] …. The method comprises: receiving a probe request frame from a station (STA), wherein the probe request frame includes information related to a wake-up duration time that is a time period in which the STA operates in an awake state; and transmitting a probe response frame to the STA as a response to the probe request frame.  The probe response frame is transmitted within said wake-up duration time. 
[0105] When the STA transmits the probe request frame to the AP, the STA may set up the TSF value as the system information identification information.  In this case, the system information identification information may have the format as illustrated by FIG. 5 below. 
[0042] The active scanning is that the STA actively broadcasts a probe request frame at a specific channel to request that all the APs to receive the probe request frame send network information to the STA.  The Table 1 below represents information elements which may be included in the probe request frame. 
Fig 5-6, Table 1; see also Fig 4 and 7)];
wirelessly transmitting at the first Wi-Fi station the Wi-Fi probe request frame
	[(Seok discloses broadcasting probe request frame, see:
The STA that enters in the awake state transmits the probe request frame to the AP after acquiring the channel access authority based on the channel access mechanism such as the DCF in order to access the channel (S420).  The STA may request the updated system information and the information relevant to the global clock while operating in the doze state, by transmitting the probe request frame to the AP. 
 	[0096] While the STA broadcasts the probe request frame during the active scanning process, the probe request frame that calls for the updated system information and/or the information relevant to the global clock may be transmitted to the AP by the unicast method. 
	Fig 4, Step 420-440; Fig 7, Step 720-760)];
wherein at least one of the first Wi-Fi station and the other Wi-Fi station is operating in a low-power mode in which at least one module in the Wi-Fi station is suspended to conserve power
[(Seok discloses Wi-Fi stations operate in power save mode, see:
[0004] In the WLAN system, a station (STA) supports a power save mode.  The STA is capable to prevent the unnecessary power consumption by entering and operating in a doze state.  The STA operating in the power save mode is capable of operating in switching between an awake state and the doze state.  The STA operating in the doze state periodically may enter in the awake state at every specified time or specified interval, and may identify whether there is any frame to transmit and/or receive by itself or not.  In addition, the STA may enter in the awake state from the doze state, and receive information in relation to the system from an access point (AP), thereby maintain the timing synchronization with the AP. 

Seok does not discloses about a vendor-specific information element.
However, Pandey discloses:
inserting at the first Wi-Fi station the generated data in a vendor-specific information element of a Wi-Fi probe request frame
[(Pandey discloses probe requests/responses message with specific elements, see:
[0051] …… The optional Sub-elements field 218 may be used for vendor-specific elements defined by the Wi-Fi Alliance (WFA) for example, for probe requests or Beacons when attempting to discover other Direct Client devices.  The vendor-specific elements are identified at reference numeral 220. 
[0052] ……. The optional Sub-elements sub-field 246 comprises, at 247, vendor-specific elements defined, for example by the WFA, for probe requests/responses to report discovery information and other IEEE 802.11k Sub-elements at 248, including TSF offset, and other parameters referred to above in connection with FIG. 3.  Thus, an AP may use the sub-field 246 to send information such as that described above in connection with FIG. 3 with respect to Direct Client devices that it aware of. 
Fig 6, Boxes 218-220; Fig 7, Boxes 246-247; Fig 8, Boxes 264-266; Fig 9, Boxes 284-286)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Seok discloses communicating probe request in a power save WLAN networks with Pandey’s system for client 

Regarding Claim 2, Seok discloses:
wherein the wake-up data is arranged to cause the other Wi-Fi station to wake-up from a low-power mode
	[(see:
	[0141] The STA transmits the probe request frame to the AP, and then may operate in the doze state till the target probe response time.  That is, the STA transmits the probe request frame to the AP, and may notify whether the AP receive the probe response frame through the probe response time information element by switching to the awake state at a certain point. 
 	[0144] When the sleep wait time is ended, which is indicated by the sleep wait field of the probe response time information element is over, the STA enters in the awake state (S750). 
 	Fig 7, Steps 730-750)].
 
Regarding Claim 3, Seok discloses:
determining at the first Wi-Fi station whether one or more predetermined conditions are met;  and wherein the first Wi-Fi station generates the data to be transmitted if at least one predetermined condition is met
[(Seok discloses determining one or more predetermined conditions for transmission, including specific time events, see:
Referring to FIG. 4, the STA that is operating in the doze state enters in the awake state at the specific time by the wake up interval (S410). 
 	[0095] The STA that enters in the awake state transmits the probe request frame to the AP after acquiring the channel access authority based on the channel access mechanism such as the DCF in order to access the channel (S420).  The STA may request the updated system information and the information relevant to the global clock while operating in the doze state, by transmitting the probe request frame to the AP. 
	Fig 4, Steps 410-430; see also Fig 3)];
 
Regarding Claim 4, Seok discloses:
wherein the Wi-Fi probe request frame is a broadcast probe request frame
[0042] The active scanning is that the STA actively broadcasts a probe request frame at a specific channel to request that all the APs to receive the probe request frame send network information to the STA.  The Table 1 below represents information elements which may be included in the probe request frame. 
Fig 5-6, Table 1; see also Fig 4 and 7)].
 
Regarding Claim 5, Seok discloses:
wherein the Wi-Fi probe request frame comprises the wake-up data and the status data
[(see:
[Abstract] ….. The method comprises: receiving a probe request frame from a station (STA), wherein the probe request frame includes information related to a wake-frame is transmitted within said wake-up duration time.
 Fig 5-6, Table 1; see also Fig 4 and 7)].

Regarding Claims 6-7, the claims disclose similar features as of Claims 1-2, and are rejected based on the same rationales of Claims 1-2.

Regarding Claim 8, Seok discloses:
further comprising the other Wi-Fi station configured to: receive the Wi-Fi probe request frame;  and in response to receiving the Wi-Fi probe request frame, execute one or more actions
[(see:
[0094] Referring to FIG. 4, the STA that is operating in the doze state enters in the awake state at the specific time by the wake up interval (S410). 
 	[0095] The STA that enters in the awake state transmits the probe request frame to the AP after acquiring the channel access authority based on the channel access mechanism such as the DCF in order to access the channel (S420).  The STA may request the updated system information and the information relevant to the global clock while operating in the doze state, by transmitting the probe request frame to the AP. 
	Fig 4, Steps 410-450; see also Fig 3)].
 
Regarding Claim 9, Seok discloses:

[(see:
	[0141] The STA transmits the probe request frame to the AP, and then may operate in the doze state till the target probe response time.  That is, the STA transmits the probe request frame to the AP, and may notify whether the AP receive the probe response frame through the probe response time information element by switching to the awake state at a certain point. 
 	[0144] When the sleep wait time is ended, which is indicated by the sleep wait field of the probe response time information element is over, the STA enters in the awake state (S750). 
 	Fig 7, Steps 730-750)].

Regarding Claim 10, the claim discloses similar features as of Claim 3, and is rejected based on the same rationales of Claim 3.

Regarding Claim 11, Seok discloses:
wherein the notification is transmitted using a protocol other than Wi-Fi
[(Seok discloses other protocols, such as machine-to-machine (M2M) protocol.
[0084] 3) Uplink-centered communication: M2M has a structure in which a command is mainly received by downlink, an action is taken, and result data is reported 
	Fig 7)].

Regarding Claims 12-13, the claims disclose similar features as of Claims 4-5, and are rejected based on the same rationales of Claims 4-5.
Regarding Claims 14-19, the claims disclose similar features as of Claims 1-5 and 13, and are rejected based on the same rationales of Claims 1-5 and 13.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	


/JUNG LIU/Primary Examiner, Art Unit 2473